      Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )     MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )     SECTION: “H” (5)
                                                 )
This document relates to:                        )
Brenda Mixon, 18-6581                            )

                               ORDER AND REASONS

         Before the Court a Motion for Summary Judgment on the Claims of
Plaintiff Brenda Mixon and Entry of Order to Show Cause (Doc. 10978). The
Court held oral argument on the Motion on November 17, 2020. For the
following reasons, the Motion is GRANTED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for 2021. 2
         In the instant Motion, Sanofi moves for summary judgment against
Plaintiff Brenda Mixon. Sanofi argues that the Michigan Products Liability Act

1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 2 of 8




(“MPLA”) bars Plaintiff’s claims. Sanofi further moves the Court to enter an
order requiring similarly situated MDL Plaintiffs—Plaintiffs who were
prescribed or administered Taxotere in Michigan—to show cause why the
MPLA does not also bar their claims. Plaintiff Mixon opposes Sanofi’s Motion.


                                 LEGAL STANDARD

       Summary judgment is warranted where “there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of
law.” 3 A genuine issue of fact exists only “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” 4 Federal Rule
of Civil Procedure 56 “mandates the entry of summary judgment, after
adequate time for discovery and upon motion, against a party who fails to make
a showing sufficient to establish the existence of an element essential to that
party’s case, and on which that party will bear the burden of proof at trial.” 5


                                LAW AND ANALYSIS

       The parties agree that Michigan law governs this suit. Sanofi argues
that Subsection 5 of the MPLA provides a complete defense to liability here.
Subsection 5 provides as follows:
              In a product liability action against a manufacturer or
              seller, a product that is a drug is not defective or
              unreasonably dangerous, and the manufacturer or
              seller is not liable, if the drug was approved for safety
              and efficacy by the United States food and drug
              administration, and the drug and its labeling were in
              compliance with the United States food and drug



3 FED . R. CIV. P. 56.
4 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
5 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                               2
    Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 3 of 8




             administration’s approval at the time the drug left the
             control of the manufacturer or seller. 6
Sanofi avers that consistent with this statute, Taxotere was (1) approved for
safety and efficacy by the FDA, and (2) the drug and its labeling were in
compliance with FDA approval at the time the drug left Sanofi’s control.
      In response, Plaintiff does not dispute this, but Plaintiff invokes an
exception under Subsection 5. The exception provides as follows:
             This subsection does not apply if the defendant at any
             time before the event that allegedly caused the injury
             does any of the following:
             (a) Intentionally withholds from or misrepresents to
             the United States food and drug administration
             information concerning the drug that is required to be
             submitted under the federal food, drug, and cosmetic
             act . . . and the drug would not have been approved, or
             the United States food and drug administration would
             have withdrawn approval for the drug if the
             information were accurately submitted. 7
Plaintiff, however, acknowledges that certain courts, including the Sixth
Circuit, have held that this exception is preempted by the Federal Food, Drug,
and Cosmetic Act (“FDCA”), as amended by the Medical Device Amendments
of 1976 (“MDA”). Plaintiff notes that a Fifth Circuit decision, Lofton v. McNeil
Consumer & Specialty Pharmaceuticals,          8   also supports   a finding of
preemption. Plaintiff argues that if this Court agrees that the exception is
preempted, the Court should find that Subsection 5 is preempted in its entirety
and that Sanofi’s defense falls with it.
      This Court finds that the exception at issue is preempted. This
preemption stems from the Supreme Court’s decision in Buckman Company v.


6 MICH. COMP. LAWS ANN. § 600.2946(5).
7 Id.
8 672 F.3d 372, 380 (5th Cir. 2012).

                                           3
     Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 4 of 8




Plaintiff’s Legal Committee. 9 In Buckman, thousands of patients alleged that
they were injured from the use of orthopedic bone screws in their spines. 10 The
patients sued a consulting company that had helped the manufacturer of the
bone screws navigate the federal regulatory process. 11 The patients alleged
that the consulting company and the manufacturer made fraudulent
representations to the FDA in the course of obtaining approval to market the
screws. 12
       The Supreme Court held that the patients’ state law “fraud-on-the-FDA”
claims were preempted under the FDCA, as amended by the MDA. 13 The Court
began its analysis by noting that “[p]olicing fraud against federal agencies is
hardly ‘a field which the States have traditionally occupied,’ . . . such as to
warrant a presumption against finding federal pre-emption of a state-law
cause of action.” 14 Under this framework, the Court held that the patients’
state law fraud-on-the-FDA claims conflicted with federal law. 15 The Court
explained as follows:
              The conflict stems from the fact that the federal
              statutory scheme amply empowers the FDA to punish
              and deter fraud against the Administration, and that
              this authority is used by the Administration to achieve
              a somewhat delicate balance of statutory objectives.
              The balance sought by the Administration can be
              skewed by allowing fraud-on-the-FDA claims under
              state tort law. 16
The Court further explained that if states could simultaneously police fraud on
the FDA, manufacturers may be discouraged from pursuing FDA approval for

9 531 U.S. 341 (2001).
10 Id. at 343, 346.
11 Id. at 343.
12 Id.
13 Id.
14 Id. at 347.
15 Id. at 348.
16 Id.

                                        4
     Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 5 of 8




potentially beneficial medical advances for fear that they may be exposed to
unpredictable civil liability. 17 Applicants would also fear that while their
disclosures were sufficient for the FDA, they may later be deemed insufficient
in state court. 18 “Applicants would then have an incentive to submit a deluge
of information that the Administration neither wants nor needs, resulting in
additional burdens on the FDA’s evaluation of an application.” 19 Ultimately,
noting that “this sort of litigation would exert an extraneous pull on the scheme
established by Congress,” the Supreme Court held that the patients’ claims
were impliedly preempted. 20
       Following Buckman, the Sixth Circuit, in Garcia v. Wyeth–Ayerst
Laboratories, held that “suits against drug manufacturers under Michigan law
in which the plaintiff seeks to defeat immunity by invoking the [MPLA’s] fraud
exceptions are       equivalent to fraud-on-the-FDA             claims and are thus
preempted.” 21 Notably, the Sixth Circuit recognized that in cases where the
FDA itself has determined that the manufacturer committed fraud, the
MPLA’s exception would not be preempted. 22 In Lofton, the Fifth Circuit faced
a Texas law similar to the MPLA, protecting a manufacturer that complied
with the FDA except in cases where the manufacturer withheld information
from the FDA. 23 After discussing Garcia, the Fifth Circuit ruled that unless
the FDA itself finds fraud, “the threat of imposing state liability on a drug
manufacturer for defrauding the FDA intrudes on the competency of the FDA




17 Id. at 350.
18 Id. at 351.
19 Id.
20 Id. at 353.
21 Marsh v. Genentech, Inc., 693 F.3d 546, 551 (6th Cir. 2012) (citing Garcia v. Wyeth–Ayerst

   Laboratories, 385 F.3d 961, 965–66 (6th Cir. 2004)).
22 See id. at 550 n.3.
23 Lofton, 672 F.3d at 374.

                                             5
     Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 6 of 8




and its relationship with regulated entities.” 24 Thus, the Fifth Circuit found
the Texas fraud-on-the-FDA exception preempted. 25
       Plaintiff Brenda Mixon does not allege that the FDA itself has found
fraud in this case. This Court, then, like the Garcia and Lofton courts, adopts
the reasoning of Buckman and finds that the MPLA fraud-on-the-FDA
exception is preempted here. This Court further finds that the exception is
severable, rejecting Plaintiff’s argument that Subsection 5 is preempted in its
entirety. As the Sixth Circuit explained in Garcia, the Michigan Legislature
has provided a general severability clause:
              If any portion of an act or the application thereof to
              any person or circumstances shall be found to be
              invalid by a court, such invalidity shall not affect the
              remaining portions or applications of the act which can
              be given effect without the invalid portion or
              application . . . , and to this end acts are declared to be
              severable. 26
The Garcia court further explained that severing the exception and upholding
Subsection 5 appeared consistent with the intent of the Michigan Legislature
behind the MPLA. 27 Plaintiff Mixon has not convinced this Court otherwise.
       In an additional argument, Plaintiff Mixon asserts that the MPLA
violates her Equal Protection rights under the Michigan Constitution. She

24 Id. at 380.
25 Id.
26 Garcia, 385 F.3d at 966–67 (quoting MICH. COMP. LAWS § 8.5).
27 The court reasoned as follows:


         We find that Plaintiff has failed to persuade us that the district court erred
         as a matter of law, and that given a choice between immunity absent a
         finding of bribery or fraud by the Federal Government and no immunity, the
         Michigan Legislature would prefer the former option. First, it appears that
         the Michigan legislature was concerned that unlimited liability for drug
         manufacturers would threaten the financial viability of many enterprises
         and could add substantially to the cost and unavailability of many drugs. . . .
         Second, and most importantly, severing the preemption exemptions will not
         give license to drug manufacturers to use bribery or fraud as a means of

                                              6
       Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 7 of 8




argues that due to the protection afforded to drug manufacturers under the
MPLA, she is arbitrarily being denied access to justice—“justice that is
available to residents of other states and to Michigan residents hurt by other
products.” 28 She avers that the MPLA irrationally distinguishes between FDA-
approved drugs and other products. 29
          In Garcia, the Sixth Circuit rejected the notion that Subsection 5 of the
MPLA is denying anyone access to the courts. 30 This Court again adopts
Garcia’s reasoning and rejects Mixon’s argument. This Court further finds that
Mixon has failed to show that the Michigan Legislature lacked a rational basis
for providing protection to drug manufacturers and sellers. Subsection 5 was
prompted by “Michigan’s interest in making prescription drugs more available
to its residents.” 31 Consistent with this, Subsection 5 protects drug companies
from liability where they have complied with the FDA.
          Lastly, this Court rejects Plaintiff’s request to certify these questions to
the Michigan Supreme Court. Plaintiff implies that this case deals with novel
and unsettled questions of state law. This Court disagrees. In large part,




            obtaining FDA approval, then rely on that approval as a shield from products
            liability: it will merely place responsibility for prosecuting bribery or fraud
            on the FDA in the hands of the Federal Government rather than state courts.

  See id. at 967.
28 Doc. 11324 at 17.
29 Id.
30 The Garcia court explained as follows:


          In this case, the plaintiff does not allege that she was unable to gain access to
          court to litigate her claim. Rather, she contends in essence that Section
          600.2946(5) requires too much, and that the immunity it grants to drug
          manufacturers is too broad. These allegations do not constitute a claim of
          denial of access to the courts.

     Garcia, 385 F.3d at 968.
31   Rowe v. Hoffman-La Roche, Inc., 917 A.2d 767, 774 (N.J. 2007).
                                              7
   Case 2:16-md-02740-JTM-MBN Document 12405 Filed 04/07/21 Page 8 of 8




Sanofi’s Motion involves straightforward issues on which other courts,
including the Sixth Circuit, have plainly ruled.


                               CONCLUSION

      Accordingly, for the foregoing reasons, the Motion for Summary
Judgment on the Claims of Plaintiff Brenda Mixon and Entry of Order to Show
Cause (Doc. 10978) is GRANTED.
      IT IS FURTHER ORDERED that the parties jointly propose a show
cause procedure to the Court, so the Court may consider whether the MPLA
similarly bars the claims of other MDL Plaintiffs who were prescribed or
administered Taxotere in Michigan.


      New Orleans, Louisiana, this 7th day of April, 2021.




                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




                                       8
